Citation Nr: 0508104	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  96-42 103	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to April 8, 1996, for 
a rating higher than 60 percent for degenerative disk disease 
of the lumbosacral strain with lumbar strain.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1954 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings following an October 2004 order by 
the United States Court of Appeals for Veterans Claims (CAVC) 
which vacated and remanded a November 2002 Board decision to 
the extent that the Board denied an effective date earlier 
than April 8, 1996, for a rating higher than 60 percent for 
the veteran's service-connected back disability.  Both the 
veteran and the Secretary for Veterans Affairs (Secretary) 
filed briefs requesting that the issue be remanded.  

The veteran's original appeal was from a May 1996 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to a rating higher than 20 percent for 
degenerative disk disease of the lumbar spine.  By an August 
1997 rating decision, the RO assigned an increased rating of 
40 percent for the disability effective from April 8, 1996.  
The veteran has appealed the effective date assigned for the 
increased rating.  

In a November 1997 decision, the Board denied the appeal for 
a rating higher than 40 percent.  The Board's decision was 
later vacated by the CAVC pursuant to a Joint Motion filed by 
the veteran and the Secretary.  In December 1999 and July 
2000, the Board remanded the case to the RO for evidentiary 
and procedural development.  While the case was in remand 
status, the RO, in June 2001, assigned an increased rating of 
60 percent for the back disability and awarded a total rating 
based on individual unemployability; an effective date of 
April 8, 1996, was assigned for both awards.  

By November 2002 decision, the Board denied a schedular 
rating higher than 60 percent for the back disability, an 
earlier effective date for the TDIU, and an earlier effective 
date for the schedular evaluation for the back disability.  
The veteran's challenge to the Board's decision on appeal to 
the CAVC is limited to the issue involving the effective date 
of the schedular evaluation.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Development of the Evidence

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2004).  

The effective date of April 8, 1996, selected by the RO for 
the schedular evaluation for degenerative disk disease 
reflects a finding that, for purposes of 38 C.F.R. 
§ 3.400(o)(2) (2004), the date of the veteran's claim for 
increase was the date of receipt on that date of a VA Form 
21-4138, Statement in Support of Claim, in which the veteran 
stated that his back had gotten progressively worse and that 
he wanted to reopen his claim.  The RO found that no claim 
for increase had been received earlier than April 8, 1996.  

However, under 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

The provisions of this regulation apply when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established, or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199- 
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  

The order of the CAVC and the pleadings of both of the 
parties point out that a VA outpatient treatment report dated 
August 15, 1994, may be recognized as a informal claim for an 
increased rating.  Accordingly, an earlier effective date of 
up to one year before that date is potentially assignable for 
a rating higher than 20 percent, provided that a degree of 
disability warranting such a rating is documented and that it 
is factually ascertainable that the increase in disability 
occurred within the one-year period before August 15, 1994.  
To comply with the CAVC's order, the Board must conduct 
additional evidentiary development and consider whether an 
earlier effective date is assignable on the basis of the 1994 
medical documentation.  

During the period from August 1994 to April 1996, the veteran 
received medical treatment at the VA outpatient treatment 
facility in Big Spring, Texas, where he was examined and X-
rayed in August 1994, and where he subsequently received 
physical therapy for his back.  It is not clear from the 
record whether the veteran received either private or VA 
treatment for his back within one year before August 1994, or 
whether he was treated anywhere else.  

In either case, an attempt to obtain any additional medical 
records that may exist for this period should be made.  The 
Board would note that although only certain specified 
Government medical records may constitute an informal claim 
for increase under 38 C.F.R. § 3.157, the regulation does not 
limit adjudicators from considering private medical evidence 
for determining whether a factually ascertainable increase in 
disability occurred within one year before the date of such 
claim.  

The report interpreting the X-rays of the veteran's back made 
in August 1994 are of record, but there is a question as to 
whether earlier X-rays were taken in April 1994, as indicated 
in the report of a March 2001 VA examination.  Whether such 
films were in fact made should be clarified, and any relevant 
documentation should be obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The record shows that no VCAA notice letter addressing the 
effective date issue before the Board has been issued to 
date.  The Board believes that notice is required in light of 
the decision of the CAVC in Huston v. Principi, 17 Vet. App. 
195 (2003), which held that in a direct appeal from the 
denial of an earlier effective date, the claimant must be 
informed of evidence necessary to support the claim, such as 
evidence that an earlier claim was filed, the evidence 
necessary to support such claim, and which evidence is to be 
obtained by VA and by claimant.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the appellant for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the appeal 
for further action pursuant to the VCAA.  

When the requisite VCAA notice is issued, its content must 
conform to standards set forth by the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), which held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  



To satisfy the requirements of Pelegrini II, all of the 
above elements must be fully addressed, including element 
(4).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should apprise the appellant 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The letter should specifically inform the 
veteran of the evidence that must be 
submitted in order to establish his 
entitlement to an effective date under VA 
regulations consistent with the 
discussion herein.  The letter should 
inform the veteran which evidence he must 
obtain and which evidence VA will obtain.  
The notice must advise the veteran to 
submit all pertinent evidence in his 
possession.  


2.  The VBA AMC should determine whether 
a VA 
X-ray examination of the veteran's back 
was conducted in April 1994, either at 
the VA Medical Center in Big Spring, 
Texas, or at some other facility.  All 
records relating to such X-rays and any 
examination or treatment provided 
contemporaneously with such X-rays should 
be obtained for the record.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for his back during the period from April 
1993 through April 1996.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The VBA AMC should then conduct any 
additional development necessary in light 
of evidence added to the record while the 
case is in remand status and should 
readjudicate the issue on appeal in 
accordance with the discussion above.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


